        Case 1:19-cv-10256-GHW Document 52-5 Filed 06/05/20 Page 1 of 7




                                              August 3, 2017


By FedEx & Email
John B. Douglass
Supervisory Investigator
U.S. Equal Employment Opportunity Commission
33 Whitehall Street, 5th Floor
New York, NY 10004
John.douglass@eeoc.gov

       Re:     Kaloma Cardwell/Davis Polk & Wardwell LLP

Dear Mr. Douglass:

       This firm represents the charging party, Kaloma Cardwell. Enclosed for filing is a charge of
discrimination. Please file it and inform us of the charge number.

        Please ensure that we receive copies of all notices or other correspondence with our client.
In addition, we request a copy of the Respondent’s position statement so that we may respond to it.

       Please call me if you have any questions.

                                              Sincerely yours,



                                              Cara E. Greene


c: Monique E. Chase, Esq.



Enclosures
Case 1:19-cv-10256-GHW Document 52-5 Filed 06/05/20 Page 2 of 7
       Case 1:19-cv-10256-GHW Document 52-5 Filed 06/05/20 Page 3 of 7

Kaloma Cardwell
EEOC Charge Particulars
Page 1 of 5

Introduction

       1.      My name is Kaloma Cardwell, and I am an African American/Black male.

        2.      On September 15, 2014, I was hired as an associate at the law firm Davis Polk &
Wardwell LLP (“DPW” or “the Firm”) in its New York office, where I am currently in my third
year at the Firm. I have been a member of the Mergers & Acquisitions (“M&A”) practice group
since April 2016.

       3.      Prior to working at DPW, in 2011, I was one of 78 students selected from 750
applicants to participate in the prestigious Sponsors for Educational Opportunity (SEO)
Corporate Law Internship Program. Currently, I am active in legal organizations such as the
Metropolitan Black Bar Association and the New York City Bar Association Civil Rights
Committee, and have a network of relationships in industry-leading companies that provide a
promising pool of business opportunities for DPW in my future career.

        4.      As outlined below, the Firm, has discriminated against me because of my race and
has retaliated against me because I have actively raised awareness and concerns regarding issues
of racial bias and disparate outcomes, including by failing to offer me substantive and billable
work commensurate with my similarly-situated White coworkers, depriving me of a meaningful
chance of advancement to partnership, and threatening my employment, all in violation of Title
VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. and the New York
State and City Human Rights Laws, N.Y. Exec. L. §§ 290 et seq., and N.Y.C. Admin. Code §§
8-101 et seq.
DPW Discriminated Against Me on the Basis of My Race After I Raised Concerns About
Racial Diversity and Inclusion at the Firm
        5.     After graduating from the UC Berkeley School of Law, I began at DPW in
September 2014, as the only Black male associate in my class of approximately 120 attorneys
(and I remain the only Black male associate at my year).

        6.      As an associate, the quality of my work, my willingness to go above-and-beyond
to help others at the Firm, and my contributions to advancing diversity and inclusion have been
praised by senior and junior associates at the Firm on numerous occasions, including orally and
in writing.

        7.       Throughout my employment at DPW, I have consistently advocated for and
supported diversity and inclusion efforts within the Firm. I have also periodically notified
members of the Firm of issues of interpersonal and structural racial bias, and racially uneven
practices and outcomes. In many instances, my concerns were met either with indifference or
hostility. For instance, in May 2015, I emailed Sharon Crane, Executive Director of Personnel,
and suggested that as part of an upcoming attorney training at the Firm, there be a discussion
point regarding the importance of attorneys introducing themselves to other summer associates
and junior attorneys of color. In response, Ms. Crane minimized the issue to the “social
        Case 1:19-cv-10256-GHW Document 52-5 Filed 06/05/20 Page 4 of 7

Kaloma Cardwell
EEOC Charge Particulars
Page 2 of 5

awkwardness” of attorneys, and skirted the task by saying that she could bring it up at an
appropriate time.

       8.       On another occasion, during a September 2015 DPW Black Attorney group
meeting, I raised the general issue of Black DPW attorneys being excluded in the workplace.
Partners Monica Holland and Maurice Blanco, and Renee DeSantis, the Director of Associate
Development, attended the meeting. After I made my comment, Ms. DeSantis directly asked
whether I had personally experienced race-related exclusion at the Firm. Although I answered
affirmatively, and described how such exclusion is harmful to Black associates’ professional
development and careers, neither Ms. DeSantis nor any of the partners in attendance followed up
with me about my (or others’) experience.

        9.      A few months later in January 2016, I approached Tom Reid, DPW Managing
Partner, with an inquiry about whether the Firm would be willing to sponsor me to attend a Black
lawyer professional development conference. Unexpectedly, Mr. Reid advised that I should not
sign up for the conference, despite my explanation that such opportunities would foster
relationships between Black attorneys at DPW and senior executives at Fortune 100 companies
that could be leveraged for DPW business in the future. Mr. Reid ultimately agreed to sponsor
our participation, but only after I and another associate spent a considerable amount of time
explaining to him how this would benefit us—as Black associates. In that conversation, and prior
to Mr. Reid agreeing to sponsor our participation, we also explicitly raised the institutional bias
that we, as Black associates, had experienced at DPW.

        10.    In May or June 2016, John Bick, head of DPW’s Global Corporate Practice and
then head of M&A, called me to an impromptu mid-year review meeting and made critiques
regarding my performance that were inconsistent with my experience and the positive feedback I
had received up to that point. I explained such critiques were inconsistent (as previously noted
herein) and requested additional information, including to be provided with any specific
examples that served as the basis of such critiques, but he was unable to provide me with specific
examples.

        11.     In the course of the summer of 2016, I began to notice an overall pattern where I
was assigned to fewer deals, which are central to the revenue of the Firm and the M&A practice
group, than the White third-year associates in my practice group. Instead, I was assigned to more
research-related assignments, which are only tangential to the Firm’s business and which did not
require my level of legal experience. During that same period, Daniel Brass, a senior White
associate at DPW (now a partner), abruptly removed me from a deal without explanation or prior
notice. On July 22, 2016 and August 4, 2016, I raised concerns about Mr. Brass’s behavior and
staffing discrepancies to Carolina Fenner, an Associate Development Manager.

        12.    As a result, I was underutilized and for more than five successive weeks in mid-
2016, I indicated on my weekly work capacity form a capacity of greater than 50% (denoting
that more than half of my hours were available for new assignments).
        Case 1:19-cv-10256-GHW Document 52-5 Filed 06/05/20 Page 5 of 7

Kaloma Cardwell
EEOC Charge Particulars
Page 3 of 5

        13.    Beginning in the summer/fall of 2016, I included in my weekly capacity form a
request to work with five specific partners who frequently ran M&A deals. Although my request
was in line with the Firm’s normal and preferred protocol, the vast majority of my assignments,
to my and other associates’ confusion, continued to be with the same handful of senior associates
with whom I was already working.

         14.    Moreover, although I routinely had one-on-one interactions with Harold
Birnbaum (in his office), a DPW partner tasked by other partners to staff junior associates
(including third-year associates) and who received such associates’ weekly capacity forms since
the fall of 2016, Mr. Birnbaum never mentioned or addressed my unusually low hours and has
never staffed me on a single matter.

        15.     On September 29, 2016, I was removed from another M&A deal – what turned
out to be the last M&A deal I was staffed on for over eight months.
When I Raised Concerns about Systemic Racial Bias, DPW Retaliated by Depriving Me of
All Substantive Work
        16.     On September 8, 2016, I met with Rocio Clausen, a DPW Professional
Development Manager, regarding her inquiry as to whether I could and would accept being
staffed on a potentially lengthy non-M&A matter that did not require my level of legal
experience and would have further retarded my M&A development and relationships with the
Firm’s M&A attorneys. I noted my assignment history and added that I did not want my career
and trajectory to be a part of the pattern in the legal profession and the Firm where White
associates have, for reasons that are unrelated to merit or work ethic, more experience and better-
quality work than Black associates of the same year. Following our conversation, Ms. Clausen
did not arrange or coordinate new assignments for me, did not assign me to the non-M&A
matter, and did not have any subsequent conversations with me about the concerns I shared with
her.

       17.     Throughout the fall and winter of 2016, I continued to raise concerns related to
associates of color and the Firm’s overall role in addressing systemic racial inequities. On
December 5, 2016, I emailed Carey Dunne, a longtime DPW partner, about the Firm’s
representation of a DPW client in an industry especially harmful to racial minorities and
suggested that the Firm distance and ultimately end its relationship with that client.

        18.     After raising my concerns to Mr. Dunne, my assignments and corresponding
hours dropped precipitously. From May through October 2016, I billed over 100 hours per
month, once over 200 hours in a single month. In stark contrast, from January through March
2017, I billed a total of only 5.9 hours. From at least the week of January 23rd forward, my
weekly capacity form indicated that I had 100% availability to take on new assignments, yet the
Firm did not staff me on any matters.

       19.    In addition to the Firm not staffing me on any matters, Firm leadership virtually
ignored me. For example, on January 20th, I received an email from Ms. Clausen informing me
        Case 1:19-cv-10256-GHW Document 52-5 Filed 06/05/20 Page 6 of 7

Kaloma Cardwell
EEOC Charge Particulars
Page 4 of 5

that Mr. Bick and John Butler, a DPW M&A partner, were to be my “Career Advisors.”
Nevertheless, to this date, I have not received any communication from Mr. Bick or Mr. Butler
about the Career Advisor program, nor have I had a one-on-one conversation with either partner
about my career. In another instance, in February 2017, as he had done in the past, Mr. Bick
walked by me in the hallway without speaking or even acknowledging my presence. I have
observed that he does not ignore my colleagues in this way.

        20.     In a March 3, 2017 email to Sharon Katz, Special Counsel for Pro Bono, I again
raised the issue of the Firm’s relationship with a client whose business negatively and
disproportionately exploited and harmed racial minorities. At Ms. Katz’s request, I later met with
her and Mr. Reid on March 9th, in which Mr. Reid gave me a verbal commitment that the Firm
would not represent the aforementioned client. He would not, however, discuss or commit to any
tangible mechanisms that would monitor or ensure firm-wide compliance with such
commitment.

        21.     At the conclusion of the March 9th meeting, and without any prior discussion
related to my workload or assignment history, Mr. Reid voluntarily acknowledged and conceded
that my prior and current workloads were low, that they were low for reasons that were “not
[my] fault,” and stated that it needed to be “fixed.”

       22.    On March 21st, I emailed Ms. DeSantis and requested to review my file and a
copy of my past performance evaluations. Ms. DeSantis declined my request and voluntarily and
subsequently scheduled a meeting for me and Mr. Reid.

        23.     On March 29th, I met with Mr. Reid and Leonard Kreynin, a DPW partner. During
that meeting, I noted that I was uncomfortable with the Firm’s review process, and noted that
racial biases can influence performance evaluations. I also raised the issue of my low utilization
and lack of work assignment, and Mr. Reid attributed my lack of work to himself and others at
the Firm “dropping the ball.” He added that if I “let the past be the past,” the Firm would be
prepared to offer me unprecedented opportunities “unlike anything that ha[d] ever been done.”
When I followed-up with questions and asked Mr. Reid to specify (or, alternatively, arrange for
Mr. Bick or another DPW partner to specify) “how the ‘ball was dropped’ and who ‘dropped the
ball’” for such a lengthy time period, Mr. Reid forcefully said, “we’re not going to do that” and
told me that if I did not simply drop whatever mistakes the Firm made in the past and move
forward, I would be “out of the game” and “off the field.” The meeting ended with Mr. Reid
emphatically insisting that I take a few days, or as much time as I needed, to think things over.

       24.     Two days later, on March 31st, I emailed Mr. Reid and accepted his offer to “take
as much time as I need[ed]” to regroup and requested four weeks’ vacation. He approved the
request the same day.

       25.     I returned to the Firm on May 2, 2017. When I returned, the Firm did not have a
concrete plan in place (or communicate such plan) to staff me on deals or address the issues
discussed in the March 29th meeting with Mr. Reid. Fifty-six (56) days after Mr. Reid said my
         Case 1:19-cv-10256-GHW Document 52-5 Filed 06/05/20 Page 7 of 7

Kaloma Cardwell
EEOC Charge Particulars
Page 5 of 5

workload needed to be “fixed,” the Firm finally gave me my first (and, for the next week or two,
only) assignment, a legal research memo that could have been completed by a summer associate
with little substantive corporate experience or knowledge. It was not until the Firm was informed
(by my counsel) that I had engaged counsel did the Firm assign me to my first M&A deal in over
eight months.

       26.    As a direct result of the discrimination and retaliation described above, I have
suffered damages including, but not limited to lost professional opportunities and career
prospects, humiliation, embarrassment, emotional and physical distress, and mental anguish.

       27.    DPW’s treatment of me is consistent with its treatment of other Black attorneys
and workers who have worked or currently work at the Firm, and accordingly, I file this Charge
on behalf of myself and all others similarly situated.

Charge

       28.     Accordingly, I charge DPW with violating my rights under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq. and the New York State and City
Human Rights Laws, N.Y. Exec. L. §§ 290 et seq., and N.Y.C. Admin. Code §§ 8-101 et seq.

        29.    I swear under penalty of perjury that I have read the above charge and that it is
true and correct to the best of my knowledge, information and belief. This charge is not intended
to be exhaustive but it is representative of the treatment to which DPW has subjected me.
